Title: Samuel Harrison Smith to Alexander J. Dallas, 16 September 1816 (Abstract)
From: Smith, Samuel Harrison
To: Dallas, Alexander James


        § Samuel Harrison Smith to Alexander J. Dallas. 16 September 1816, Treasury Department, Revenue Office. “The Keeper of the Nantucket Light House appearing to have abused the confidence reposed in him, it is recommended that Captain George Bunker be appointed to succeed him.
        “Giles Holt, Keeper of the Light House on Little Gull Island, having resigned, it appears from the enclosed letters marked A. & B. that John Rogers 2d. is properly qualified for his successor.”
      